


116 HR 1901 IH: Preserving Rehabilitation Innovation Centers Act of 2019
U.S. House of Representatives
2019-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 1901
IN THE HOUSE OF REPRESENTATIVES

March 27, 2019
Mr. Olson (for himself, Ms. Schakowsky, Ms. Kelly of Illinois, Mr. Michael F. Doyle of Pennsylvania, and Mr. Foster) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To amend title XVIII of the Social Security Act to preserve access to rehabilitation innovation centers under the Medicare program.

 
1.Short titleThis Act may be cited as the Preserving Rehabilitation Innovation Centers Act of 2019. 2.Preserving access to rehabilitation innovation centers under MedicareSection 1886(j)(7)(E) of the Social Security Act (42 U.S.C. 1395ww(j)(7)(E)) is amended— 
(1)by striking Public Availability of Data Submitted.—The and inserting Public Availability of Data Submitted.— 
(i)In generalThe; and (2)by inserting after clause (i), as redesignated by paragraph (1), the following new clauses: 
 
(ii)Public recognition of rehabilitation innovation centersBeginning not later than one year after the date of the enactment of this clause, the Secretary shall make publicly available on such Internet website, in addition to the information required to be reported on such website under clause (i), a list of all rehabilitation innovation centers, and shall update such list on such website not less frequently than biennially. (iii)Rehabilitation innovation centers definedFor purposes of clause (ii), the term rehabilitation innovation centers means a rehabilitation facility that, as of the applicable date (as defined in clause (vi), is a rehabilitation facility described in either clause (iv) or (v). 
(iv)Not-for-profitA rehabilitation facility described in this clause is a rehabilitation facility that— (I)is classified as a not-for-profit entity under the IRF Rate Setting File for the Inpatient Rehabilitation Facility Prospective Payment System for Federal Fiscal Year 2016 (80 Fed. Reg. 47036), or any successor regulations that contain such information; 
(II)holds, as of the applicable date at least one Federal rehabilitation research and training designation for research projects on traumatic brain injury, spinal cord injury, or stroke rehabilitation research from the National Institute on Disability, Independent Living, and Rehabilitation Research at the Department of Health and Human Services, based on such data submitted to the Secretary by a facility, in a form, manner, and time frame specified by the Secretary; (III)has a minimum Medicare estimated weight per discharge of 1.1144 for the most recent fiscal year for which such information is available according to the IRF Rate Setting File described in subclause (I), or any successor regulations that contain such information; and 
(IV)is determined by the Secretary based upon such data submitted to the Secretary by the facility with respect to the most recent year for which such information is available as the Secretary may require, to have had at least 300 Medicare discharges in a year. (v)Government-ownedA rehabilitation facility described in this clause is a rehabilitation facility that— 
(I)is classified as a Government-owned institution under the IRF Rate Setting File described in clause (iv)(I), or any successor regulations that contain such information; (II)holds, as of the applicable date, at least one Federal rehabilitation research and training designation for research projects on traumatic brain injury, spinal cord injury, or stroke rehabilitation research from the National Institute on Disability, Independent Living, and Rehabilitation Research at the Department of Health and Human Services, as determined based on such data submitted to the Secretary by the facility as the Secretary may require (and in a form, manner, and time frame specified by the Secretary); 
(III)has a minimum Medicare estimated weight per discharge of 1.1144 for the most recent fiscal year for which such information is available according to the IRF Rate Setting File described in clause (iv)(I), or any successor regulations that contain such information; and (IV)has a Medicare disproportionate share hospital (DSH) percentage of at least 0.6300 for the most recent fiscal year for which such information is available according to the IRF Rate Setting File described in clause (iv)(I), or any successor regulations that contain such information. 
(vi)Applicable date definedFor purposes of clauses (iii), (iv), and (v), the term applicable date means— (I)with respect to the initial publication of a list under clause (ii), the date of the enactment of such clause; and 
(II)with respect to the publication of an updated list under clause (ii), a date specified by the Secretary that is not more than 1 year prior to the date of such publication. (vii)ImplementationNotwithstanding any other provision of law the Secretary may implement clauses (ii) through (vi) by program instruction or otherwise. 
(viii)Nonapplication of paperwork reduction actChapter 35 of title 44, United States Code, shall not apply to data collected under clauses (ii) through (v). (ix)Study and reportNot later than March 15, 2021, and as determined necessary by the Medicare Payment Advisory Commission as part of subsequent annual reports under section 1805(b)(1)(C), the Commission shall submit to Congress a report analyzing the most recent three years of cost report data available for all rehabilitation innovation centers (as defined in clause (ii)) and assess the adequacy of payments to such innovation centers for inpatient rehabilitation services under this title. Any report submitted under the preceding sentence shall include recommendations for such legislation and administrative action as the Commission determines appropriate.. 

